Order entered June 16, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00932-CR

                   NATHAN HAYWOOD STRONG, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F17-55421-I

                                     ORDER

      Before the Court is appellant’s June 14, 2021 fourth motion for an extension

of time to file his brief. We GRANT the motion to the extent we ORDER

appellant’s brief filed by July 9, 2021. The failure to file a brief by July 9, 2021

will result in the appeal being abated for a hearing under rule 38.8. See TEX. R.

APP. P. 38.8(b).


                                             /s/   DENNISE GARCIA
                                                   JUSTICE